Citation Nr: 0032376	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-08 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right hip 
disability as secondary to service-connected right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for back disability as 
secondary to service-connected right knee disability and if 
so whether the reopened claim should be granted. 

5.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

Although the issue of entitlement to service connection for 
left hip disability was initially included in the veteran's 
appeal, this issue was resolved when the RO granted service 
connection for left greater trochanteric bursitis on a 
secondary basis in an April 1999 rating decision.  


FINDING OF FACT

The evidence received since an unappealed rating decision of 
December 1996 denying service connection for back disability 
includes evidence which is neither cumulative nor redundant 
of the evidence previously of record and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for back disability on 
a secondary basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran currently contends that service connection is 
warranted for back disability because it is etiologically 
related to his service connected right knee disability.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Service connection for back disability was denied in an 
unappealed rating decision of December 1996.  Generally, a 
claim which has been denied in an unappealed rating decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105 (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).  

The evidence received since the December 1996 rating decision 
includes reports of VA examinations in April 1998 and 
February 1999, which suggest that the veteran's back 
disability is etiologically related to his service-connected 
right knee disability.  These reports are not cumulative or 
redundant of the evidence previously of record.  In addition, 
they are so significant that they must be considered to 
fairly decide the merits of the veteran's claim.  
Accordingly, they are new and material and the claim is 
reopened.


ORDER 

New and material evidence having been received, reopening of 
the claim for service connection for back disability on a 
secondary basis is granted.


REMAND

Although the issue of entitlement to service connection for 
right hip disability on a secondary basis has been developed 
for appellate consideration, it appears that the veteran is 
not seeking service connection for this disability.  In this 
regard, the Board notes that the report of an April 1998 VA 
examination indicates that the veteran's right hip was not 
bothering him and that his hip claim related only to the left 
hip.  Similarly, when the veteran was most recently examined 
by VA in February 1999, he complained of left hip pain, which 
he attributed to his service-connected right knee disability.  
The examination report includes no reference to the veteran's 
right hip.  Therefore, clarification from the veteran 
concerning whether he desires to pursue this issue is needed.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the RO has denied the veteran's 
service connection claims as not well grounded.  Although the 
RO has provided the veteran with VA examinations, the 
examination reports are not adequate for the purpose of 
adjudicating the veteran's service connection claims because 
they do not sufficiently identify the nature of any currently 
present disabilities and/or do not include adequate support 
for the opinions expressed concerning the etiology of the 
veteran's claimed disabilities.  

In addition, the veteran's service-connected right knee 
disorder was most recently examined by VA in February 1999.  
The examiner did not provide an adequate assessment of the 
functional impairment due to incoordination, weakened 
movement and excess fatigability on use.  Further, the 
examiner did not adequately assess functional loss due to 
pain, particularly functional loss during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (2000) and DeLuca v. Brown, 8 Vet. 
App. 202 (1999).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the 
veteran to clarify whether he 
desires to continue his appeal for 
service connection for right hip 
disability on a secondary basis.

2.  The RO should contact the 
veteran, through his attorney, and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his attorney 
of this and request them to provide 
a copy of the outstanding medical 
records.

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
service-connected right knee 
disability and the nature and 
etiology of any currently present 
back disability and, if still at 
issue, any currently present right 
hip disability.  Any necessary tests 
or studies, including X-rays, should 
be conducted.  The claims file must 
be made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims file was reviewed.  

With respect to the veteran's 
service-connected right knee 
disability, the examiner should 
describe all symptomatology 
specifically due to the disability, 
to include any locking, subluxation 
or instability.  In reporting the 
results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of right knee movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should 
provide an opinion on the impact of 
the service-connected disability on 
the veteran's ability to work.  

With respect to any currently 
present back disability, the 
examiner should provide an opinion, 
based upon the examination results 
and a review of the claims folder, 
as to whether it is at least as 
likely as not that the disability 
was caused or chronically worsened 
by the veteran's service-connected 
right knee disability.  If still at 
issue, the examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
any currently present right hip 
disability was caused or chronically 
worsened by the service-connected 
right knee disability.  With respect 
to any right hip and low back 
disorders the examiner believes were 
chronically worsened by the right 
knee disability, the examiner should 
note what level of disability is 
attributable to aggravation.

The rationale for all opinions 
expressed should also be provided.

5.  The RO also should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the etiology of any currently 
present tinnitus and hearing loss 
disability.  Any necessary tests or 
studies, including audiograms, 
should be conducted.  The examiner 
is requested to provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present bilateral hearing loss 
disability and tinnitus are 
etiologically related to service.  
The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available 
to and reviewed by the examiner, and 
the examination report should 
reflect that the claims file was 
reviewed.  

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of Veterans Claims 
Assistance Act of 2000 Pub. L. No, 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should adjudicate the 
reopened claim for service 
connection for back disability on a 
de novo basis with consideration of 
Allen v. Brown, 7 Vet. App. 439 
(1995).  It should also readjudicate 
the other issues on appeal.  In 
readjudicating the claim for an 
increased evaluation for right knee 
disability, the RO should consider 
the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000).  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

7.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his attorney, 
and they should be afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 





Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



















 

Attachment:  VA Form 4597 

